Citation Nr: 0637402	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 616 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


REMAND

The veteran had active military service from May 1975 to May 
1978 and from January 2002 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for generalized 
anxiety disorder and assigned a 10 percent evaluation, 
effective October 14, 2002.  The veteran appealed for a 
higher initial rating.  

In argument by and on the veteran's behalf, his 
representative states that symptoms of generalized anxiety 
disorder have worsened, as asserted by the veteran in his 
substantive appeal to the Board, dated in March 2004.  The 
Board notes that the veteran was last afforded a VA 
psychiatric examination in November 2002, about four years 
ago, and he claims increased symptomatology during the years 
since.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Ask the veteran to identify all 
medical care providers from whom he has 
sought treatment for psychiatric symptoms.  
Obtain pertinent records from any source 
identified by the veteran.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
generalized anxiety disorder.  The 
examination should include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  The examiner should complete 
the Disability Evaluation Examination 
Worksheet which is relevant to evaluating 
mental disorders.  As well, the examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain what 
the score means.  The claims folder and a 
copy of this REMAND must be made available 
for the examiner's review of the veteran's 
pertinent medical history.  

3.  Review the report of the VA 
psychiatric examination to ensure it 
provides the information requested.  If 
not, take corrective action.  

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


